CORRECTED ORDER
This matter having come before the Court on the State’s motions for leave to appeal from the Appellate Division’s order reversing the trial court’s determination to detain defendant pretrial, State v. [S.N.], No. A-3140-16 (App. Div. Apr. 25, 2017), and for a stay of the Appellate Division’s order; and
The Court having reviewed the parties’ submissions and for good cause shown; it is
*350ORDERED that the motions for leave to appeal and for a stay are granted. The Clerk is directed to schedule oral argument in this matter for the session of September 11-12, 2017.
It is further ORDERED that the State may serve and file a supplemental brief on or before June 2, 2017. Defendant may serve and file a supplemental respondent’s brief on or before July 3, 2017. In addition to the arguments presented in the parties’ motion papers, the parties’ supplemental briefs should address the applicable standard and scope of appellate review for assessing a trial court’s decision to detain or release a defendant under the Criminal Justice Reform Act, N.J.S.A. 2A:162-15 to -26.
Should any entity wish to participate as amicus curiae, the motion for leave to participate and any proposed amicus brief must be served and filed on or before June 19, 2017. The State and defendant may file answers to any such amicus motion, together with a proposed response brief to the amicus brief, on or before July 19, 2017. No further submissions shall be accepted unless requested by the Court.